



Exhibit 10.29
RESTRICTED STOCK UNIT AWARD AGREEMENT


Corporation:     Louisiana-Pacific Corporation, a Delaware corporation
(“Corporation”)


Awardee:      (“Director”)


Plan:         Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan (the
“Plan”)


Award:
«Shares» Share units having a value equal to such number of Shares (“Restricted
Stock Units”)



Grant Date:     May XX, 20XX (“Grant Date”)


Corporation and Director agree as follows:


1.     Defined Terms. Capitalized terms not otherwise defined in this Restricted
Stock Unit Award Agreement (the “Agreement”) have the meanings given them in the
Plan.
2.     Grant of Restricted Stock Units. As of the Grant Date, Corporation has
granted to Director the Restricted Stock Units (which Award is a form of
restricted stock grant under the Plan). Each Restricted Stock Unit represents
the right of Director to receive one Share subject to and upon the terms and
conditions of this Agreement and the Plan.
3.     Acknowledgment. Director acknowledges that the Restricted Stock Units are
subject to the terms and conditions set forth in this Agreement and in the Plan.
4.     Vesting of Restricted Stock Units.
(a)     The Restricted Stock Units will become nonforfeitable and payable to
Director pursuant to Section 5 hereof on the first anniversary of the Grant Date
(the “Vesting Date”), conditioned upon Director’s continuous service on the
Board through the Vesting Date. Any Restricted Stock Units that do not so become
nonforfeitable will be forfeited, including, except as provided in Section 4(b)
below, if Director ceases continuous service on the Board prior to the Vesting
Date.





--------------------------------------------------------------------------------





(b)     Notwithstanding Section 4(a) above, all of the Restricted Stock Units
will become nonforfeitable and payable to Director pursuant to Section 5 hereof
upon the occurrence of any of the following events (each, an “Early Vesting
Event”) if the Restricted Stock Units have not previously been forfeited or
become nonforfeitable: termination of Director’s service on the Board by reason
of Director’s death, Disability or retirement, or a Change of Control.
Retirement in this Section 4(b) means: (i) the Director’s service ceases because
of the mandatory retirement age requirement under Article II Section 16 of the
Corporate Bylaws; or (ii) the Director, having reached the age of 70 and whose
tenure on the Board is greater than five years, choses not to stand for
reelection within 90 days of his or her next election.
5.     Form and Time of Payment of Restricted Stock Units.
(a)     Payment for the Restricted Stock Units, after and to the extent they
have become nonforfeitable, shall be made in the form of Shares. Except as
provided in Section 5(b), such payment shall be made within 10 days following
the date that the Restricted Stock Units become nonforfeitable pursuant to
Section 4 hereof.
(b)     If the Restricted Stock Units become nonforfeitable (i) by reason of the
occurrence of a Change of Control as described in Section 4(b), and if the
Change of Control does not constitute a “change in control” for purposes of
Section 409A(a)(2)(A)(v) of the Code, or (ii) by reason of a termination of
Director’s service on the Board by reason of Director’s Disability or
retirement, and if such termination does not constitute a “separation from
service” for purposes of Section 409A(a)(2)(A)(i) of the Code, then payment for
the Restricted Stock Units will be made upon the earliest of (w) Director’s
“separation from service” with Corporation and its Subsidiaries (determined in
accordance with Section 409A(a)(2)(A)(i) of the





--------------------------------------------------------------------------------





Code), (x) the Vesting Date, (y) Director’s death, or (z) the occurrence of a
Change of Control that constitutes a “change in control” for purposes of Section
409A(a)(2)(A)(v) of the Code.
(c)     Except to the extent provided by Section 409A of the Code and permitted
by the Administrator, no Shares may be issued to Director at a time earlier than
otherwise expressly provided in this Agreement.
(d)     Corporation’s obligations to Director with respect to the Restricted
Stock Units will be satisfied in full upon the issuance of Shares corresponding
to such Restricted Stock Units.
6.     Restrictions during Vesting Period. Subject to Section 6.6(a) of the
Plan, prior to the Vesting Date or an Early Vesting Date, Director may not sell,
assign, pledge, transfer, encumber or otherwise dispose of the Restricted Stock
Units (or the Shares subject to the Restricted Stock Units).
7.     Dividend, Voting and Other Rights. Director will have no rights of
ownership in the Shares underlying the Restricted Stock Units, no right to
dividends and no right to vote the Shares underlying the Restricted Stock Units
until the date on which the Shares underlying the Restricted Stock Units are
issued or transferred to Director pursuant to Section 5 above. However, from and
after the Grant Date and until the earlier of (a) the time when the Restricted
Stock Units are settled in Shares in accordance with Section 5 hereof or (b) the
time when Director’s right to receive Shares in payment of the Restricted Stock
Units is forfeited in accordance with Section 4, on the date that Corporation
pays a cash dividend (if any) to holders of Shares generally, Corporation shall
accrue an amount of cash equal to the product of the per- Share amount of the
dividend paid multiplied by the number of such Restricted Stock Units.





--------------------------------------------------------------------------------





Such amount shall be paid to Director only if, and at the same time as, the
underlying Shares are delivered to Director pursuant to Section 5.
8.     Tax Withholding. As of the date the Plan was established, income
recognized by non-employee Directors with respect to Restricted Stock Units is
treated as self-employment income that is not subject to tax withholding.
However, Corporation will have the right to withhold from any settlement of
Restricted Stock Units made under the Plan, any federal, state, or local taxes
of any kind subsequently required by law to be withheld or paid by Corporation
on behalf of Director with respect to such settlement. In the event any such
taxes are imposed, Director will be required to make arrangements satisfactory
to Corporation for the satisfaction of any such withholding tax obligation.
Corporation will not be required to deliver shares under the Plan until any such
obligation is satisfied.
9.     Miscellaneous.
(a)     Compliance With Law. Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, Corporation
shall not be obligated to issue any Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.
(b)     Compliance With Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with Section 409A of the Code





--------------------------------------------------------------------------------





(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by Corporation without the consent of Director).
(c)     Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.
(d)     Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (i) no amendment shall adversely affect the rights of
Director under this Agreement without Director’s written consent, and (ii)
Director’s consent shall not be required to an amendment that is deemed
necessary by Corporation to ensure compliance with Section 409A of the Code.
(e)     Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
(f)     Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein or in the Plan, have the right to determine any
questions which arise in connection with this Agreement.





--------------------------------------------------------------------------------





(g)     Successors and Assigns. Without limiting the provisions of this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Director, and the successors and assigns of Corporation.
(h)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed on its
behalf by its duly authorized officer and Director has executed this Agreement,
effective as of May XX, 20XX.
Corporation: LOUISIANA-PACIFIC CORPORATION


_____________________________________
By:
Its: CEO


Director:







